Citation Nr: 1014943	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a respiratory 
disability (claimed as a lung disability due to oil fires).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from December 1969 to August 1978 and from November 
1990 to May 1991.  Award of the Combat Action Ribbon is 
indicated by the record.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  

The Veteran was afforded a personal hearing at the VA Central 
Office in Washington, DC before the undersigned in January 
2010.  A transcript is associated with the claims folder.  

The issues of entitlement to service connection for 
hypertension and for a respiratory disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

At the January 2010 hearing, prior to the promulgation of a 
decision in the appeal, the Veteran, through his authorized 
representative, expressed a desire to withdraw his appeal of 
the denial of service connection for bilateral hearing loss 
disability.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the denial of 
service connection for bilateral hearing loss disability by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for bilateral hearing 
loss.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Except for appeals withdrawn on the record at a hearing, 
appeal withdraws must be in writing.  Id.  In the present 
case, the Veteran, through his authorized representative, has 
withdrawn the appeal for entitlement to service connection 
for bilateral hearing loss.  See the January 2010 Board 
hearing transcript, page 2.  Thus, as there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the appeal of this issue is 
dismissed.


ORDER

The appeal on the claim of entitlement to service connection 
for bilateral hearing loss is dismissed.




REMAND

2.  Entitlement to service connection for hypertension.
3.  Entitlement to service connection for a lung disability 
due to oil fires.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these 
claims must be remanded for further evidentiary development.

Reasons for remand

Evidentiary development

The Veteran stated on his February 2006 initial claim for VA 
benefits that he was treated for hypertension at the Naval 
Medical Center in Norfolk, Virginia, in March 1985.  The 
Board notes that the claims folder is negative for any 
treatment records from the Naval Medical Center in Norfolk.  
Inasmuch as VA is on notice of the potential existence of 
additional records from quarterly, or otherwise regular, 
treatment at the Naval Medical Center, records from any such 
treatment should be obtained prior to any further appellate 
review of this case.  The RO should obtain any records of 
treatment from the Norfolk Naval Medical Center from March 
1985 to the present following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Additionally, on Remand, the RO should verify the dates of 
the Veteran's period of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) and request copies 
of any pertinent service treatment during these periods of 
service.    

VA examination

In general, in order to establish service connection for the 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to element (1), current disability, the competent medical 
evidence of record indicates treatment on multiple occasions 
for hypertension and a lung condition, to include an upper 
respiratory infection, bronchitis, and bronchial asthma.  
See, e.g., a private treatment record from Dr. H.F.P. dated 
July 2004.  The record also indicates treatment for chronic 
hyper-reactive airway disease.  See a private treatment 
record from Dr. H.F.P. dated January 2001.   

With respect to Hickson element (2), evidence of an in-
service incurrence of a disease or injury, a service physical 
examination dated March 1978 shows elevated blood pressure 
readings of 158/80 and 160/78.  The Board also notes that the 
Veteran reported to Dr. H.F.P. in an April 1985 treatment 
record that he was informed that his blood pressure was 
"slightly elevated" after taking an airflight physical 
examination.  The Veteran's March 1985 annual airflight 
physical examination is absent any blood pressure readings.
 
With regard to the Veteran's lung disability claim, his 
service treatment records during both periods of active duty 
document complaints of and treatment for bronchitis, 
sinusitis, coughing, and congestion.   

Further, the Veteran has asserted that he was exposed to oil 
fires during his period of military service in the Persian 
Gulf.  See the Board hearing transcript, page 3.  Although 
his service treatment records during his period of military 
service in the Persian Gulf do not document treatment 
specifically related to exposure to oil fires, a January 1991 
treatment record indicates the Veteran's complaints of 
congestion and coughing.  Additionally, the Veteran is a 
veteran of combat who received the Combat Action Ribbon.  As 
such, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) apply with respect to the Veteran's contention 
that he was exposed to oil fires during his period of service 
in the Persian Gulf.  The Board considers his statements 
regarding exposure to oil fires to be credible and consistent 
with his combat military service.  

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the Veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between either the Veteran's hypertension or 
lung disease and his periods of military service.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  An 
examination and medical nexus opinion must be obtained which 
addresses the nature of the Veteran's disabilities and 
whether such are related to his military service.  See 
Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.	The RO should verify all periods of the 
Veteran's ACDUTRA and INADUTRA and 
obtain service treatment records 
covering such periods of service.  

2.	The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Regardless of whether or not 
the Veteran responds, the RO should 
request any records from the Naval 
Medical Center in Norfolk, Virginia, to 
include any treatment from March 1985 
thereafter.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

3.	The RO should then arrange for a 
physician to examine the Veteran and 
review the Veteran's VA claims folder.  
The examiner must provide an opinion, 
with supporting rationale, as to the 
following:

a.	Whether it is at least as likely 
as not that (50 percent or 
greater) that the Veteran's 
hypertension is related to his 
periods of active military 
service.
  
b.	Whether it is at least as likely 
as not that (50 percent or 
greater) that the Veteran's 
diagnosed lung disability is 
related to his periods of military 
service, in particular his 
exposure to oil fires during his 
period of service in the Persian 
Gulf.

If any opinion cannot be made without 
resort to speculation, the examiner 
should so state with supporting 
rationale.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.
	
4.		After undertaking any additional 
development deemed by it to be 
appropriate, The RO should then 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


